Citation Nr: 0513277	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-16 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.  He is the recipient of the Purple Heart and 
the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 2001 
and August 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  
 
In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting in Chicago, 
Illinois, in June 2004; a transcript of that hearing is 
associated with the claims file.


FINDING OF FACT

The record includes a medical diagnosis of PTSD; stressors 
related to the veteran's Vietnam combat experiences; and, 
medical evidence of a nexus between diagnosed PTSD and the 
veteran's Vietnam combat experiences.


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

As the Board's decision herein constitutes a complete grant 
of the benefit sought on appeal, no further action is 
required to comply with the VCAA and the implementing 
regulations.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed in-
service stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f).  

With regard to the first PTSD element, namely medical 
evidence establishing a diagnosis of PTSD, the Board observes 
that the diagnosis of a mental disorder must conform to the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
38 C.F.R. § 4.125(a) (2004).  In order to meet the DSM-IV 
criteria for a diagnosis of PTSD, there must be evidence that 
(1) the person has been exposed to a traumatic event where 
the person experienced, witnessed, or was confronted with an 
event(s) that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror; (2) the traumatic event is 
persistently reexperienced; (3) there is persistent avoidance 
of stimuli associated with the trauma and numbing of general 
responsiveness (not present before the trauma); (4) there are 
persistent symptoms of increased arousal (not present before 
the trauma); (5) duration of the disturbance is more than one 
month; and (6) the disturbance causes clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning.  See DSM-IV.  

With regard to the second PTSD element as set forth in 
38 C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) (2004).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that while serving in Vietnam, he 
received shrapnel wounds to the neck and eye and witnessed 
his friend receive a shrapnel wound to the chest.  
Additionally, in a January 2003 treatment note, the veteran 
reported specific trauma of cannon damage, the death of close 
friends (four in one tank), and decaying flesh of a friend in 
a tank.  At his June 2004 Board hearing, he said that he has 
not worked since January 2004 and when he was employed, he 
only had sporadic jobs.  The veteran stated that the longest 
he held a job was five months.  He also testified that he 
thought about Vietnam everyday.  The veteran indicated that 
he heard the voices of his deceased friends with whom he 
served in Vietnam, currently had no friends, experienced 
nightmares, and isolated himself from people.  As such, he 
contends that service connection for PTSD is warranted.   

VA treatment records dated from January 2002 to March 2005 
reflect diagnoses of major depressive disorder with 
psychosis, dysthymic disorder, and PTSD.  In January 2003, 
the veteran described the trauma he experienced in Vietnam, 
specifically discussing cannon damage, the death of close 
friends (four in one tank), and decaying flesh of a friend in 
a tank.  His symptoms included hearing voices, depression, 
irritability, short temper, dysphoria, anxiety, intrusive 
thoughts, flashbacks, nightmares, avoidance behavior, poor 
sleep, feelings of hopelessness and worthlessness, poor 
concentration, hypervigilance, and social isolation.  Records 
dated in July 2004, October 2004, January 2005, and March 
2005 indicate that the veteran endorsed nightmares/flashbacks 
and other classic avoidance/hyperarousal symptoms of PTSD 
with occasional auditory hallucinations of voices of friends 
from Vietnam that were likely associated with flashbacks.  

At a July 2002 VA compensation examination, the veteran 
described hearing voices, having mood changes, depression, 
and being angry and easily irritable.  Upon mental 
examination, he was unshaven and rather disheveled.  The 
veteran's voice and speech were normal.  He denied suicidal 
and homicidal ideations, plans, or impulses.  While the 
veteran admitted to hearing voices, he reported no paranoia.  
He was alert and well oriented to time, place, and person.  
The veteran's memory to recent events was somewhat decreased.  
His judgment was appropriate and his insight was very limited 
into his psychiatric problems.  The examiner diagnosed 
schizoaffective disorder and stated that there was no 
evidence to support a diagnosis of PTSD at the time of the 
examination because the criteria for PTSD were not met.  

At a July 2003 VA compensation examination in connection with 
the veteran's claim, the examiner noted the differing 
diagnoses of record, to include the July 2002 VA examiner's 
conclusion that the criteria for PTSD were not met as well as 
the numerous VA treatment notes documenting a diagnosis of 
PTSD.  Upon mental status examination, the veteran was alert, 
but vaguely disoriented.  He made uncomfortably sustained eye 
contact to blink infrequently.  He was extremely emotionally 
labile and reported feeling depressed and isolated.  The 
veteran's mood was dysthymic and his affect was blunted.  He 
also appeared anxious and considerable motor slowing was 
noted.  The veteran denied any suicidal or homicidal ideation 
or intent.  He did endorse the continued presence of voices.  
No memory deficits were noted and the veteran appeared to be 
of normal intelligence.  His insight was extremely limited 
and his judgment appeared to be reasonably good.  

The examiner found that the veteran met the criteria for 
major depressive disorder with psychotic features.  The 
examiner noted that the VA treatment records included 
reported symptoms that were consistent with an affective 
disorder with psychotic features.  Regarding PTSD, the 
examiner noted that while a traumatic event was conceded 
based on the presence of Purple Heart in the veteran's 
military record, there was no indication that the veteran in 
fact suffered from PTSD at the time of the examination.  

The examiner specifically observed that the veteran did not 
report symptoms consistent with such a diagnosis insofar as 
he made little reference to reexperiencing phenomenon and 
virtually no reference to avoidance or hypervigilance 
phenomenon.  The veteran complained of no symptoms that were 
not attributable more appropriately and accurately to a 
diagnosis of major depressive disorder with psychotic 
features rather than to a diagnosis of PTSD.  The examiner 
noted the VA treatment records containing diagnoses of PTSD 
and indicated that such appeared to be based on the content 
of the veteran's psychotic presentation and his own 
attributions in regard to his mental status.  The examiner 
concluded that a diagnosis of PTSD was inconsistent with the 
symptoms exhibited or reported during the current 
examination, with those for which the veteran was being 
treated, and/or with the medications with which his symptoms 
were being addressed. 

In December 2004, the Board requested an expert medical 
opinion through the Veterans Health Administration as to 
whether the record supported a diagnosis of PTSD.  Later in 
December 2004, the Board received the requested opinion from 
a staff psychiatrist who was also the program manager of 
psychiatry at a VA medical center.  The physician reported 
that the veteran was a Vietnam combat veteran with combat 
injuries, namely residuals of shell fragment wounds of the 
neck and left eye area.  The physician noted that there was 
documented evidence of intrusive recollections of the 
traumatic events, recurrent dreams of the events, and 
flashbacks of the events.  It was also noted that there was 
documented evidence of avoiding recollections of the trauma 
(avoiding war movies), restricted range of affect, guilt 
feeling of survival, and a sense of foreshortened future.  
The physician observed that the veteran did not have clear 
and documented evidence of increased arousal; however, at the 
same time, he had auditory hallucinations, sometimes related 
to his dead buddies in Vietnam.  The physician's clinical 
impressions were that the veteran had PTSD, the depressive 
symptoms and psychotic symptoms were not inconsistent with 
the diagnosis of PTSD, and the hallucinations were congruent 
with combat trauma, which DSM-IV did not acknowledge.  

Although the VA physician providing the December 2004 opinion 
indicated that the veteran did not have persistent symptoms 
of increased arousal, at least when examined, variousVA 
treatment records document irritability, hypervigilance, poor 
sleep, and poor concentration.  Specifically, records dated 
from July 2004 through March 2005 (copies of which were 
submitted by the veteran) document classic 
avoidance/hyperarousal symptoms reported in connection with 
PTSD.  Moreover, the expert opinion recognized that the 
veteran experienced combat trauma in Vietnam and had PTSD.  
Although there is other significant medical evidence that the 
veteran's psychiatric symptoms better support diagnostic 
formulations that do not include PTSD, the Board finds that 
evidence supportive of a diagnosis of PTSD, essentially 
consistent with DSM-IV, is of equal weight.  Resolving the 
benefit-of-the-doubt rule in the veteran's favor, the Board 
finds that the record supports a diagnosis of PTSD.

The veteran's Report of Separation from the Armed Forces of 
the United States form (DD 214 form) reveals that he 
received, as relevant, the Combat Infantryman Badge and the 
Purple Heart.  Such medals are recognized as evidence that 
the veteran engaged in combat.  See Adjudication Procedure 
Manual, M21-1, Part III, para. 5.14(b)(1) and VAOPGCPREC 12-
99 (1999).  As the veteran engaged in combat with the enemy 
and his claimed stressors, namely receiving shrapnel wounds 
to the neck and eye, witnessing his friend receive a shrapnel 
wound to the chest, experiencing cannon damage, witnessing 
the death of close friends (four in one tank), and being 
exposed to decaying flesh of a friend in a tank, are related 
to combat, his lay testimony regarding the reported stressors 
must be accepted as conclusive evidence as to their actual 
occurrence.  See 38 C.F.R. § 3.304(f).  

Regarding a link between the veteran's reported stressors and 
his diagnosis of PTSD, the Board observes that the January 
2003 treatment note specifies the veteran's traumatic Vietnam 
experiences and provides a diagnosis of PTSD.  Moreover, 
treatment records and the December 2004 expert opinion 
related the veteran's PSTD to his combat stressors.  
Therefore, the Board finds that the third element of a PTSD 
service connection claim, namely a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors, has been met.  See 38 C.F.R. 
§ 3.304(f).  Based on the foregoing, the Board finds that the 
record includes a medical diagnosis of PTSD, stressors 
related to the veteran's Vietnam combat experiences, and 
medical evidence of a nexus between PTSD and the veteran's 
Vietnam combat experiences.  See 38 C.F.R. § 3.304(f).  As 
such, the Board concludes that service connection is 
warranted for PTSD.  









ORDER

Service connection for PTSD is granted. 



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


